Citation Nr: 1506677	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-32 315	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to December 1973.  He died in May 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction was later transferred to the RO in Atlanta, Georgia.  The appellant had a hearing before the Board in August 2014 and the transcript is of record.

The appellant is not currently represented.  The Board sent several letters to the appellant asking her if she wished to appoint a representative.  No response was received and the Board will proceed with the appellant unrepresented.  If the appellant wishes to appoint a representative, she can submit a properly executed VA Form 21-22.

The case was brought before the Board in January 2014, at which time the claim was remanded in order to afford the appellant a hearing before the Board as she requested. The development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

When the claim was before the Board in January 2014, it was also noted that the issue of an earlier effective date for death pension benefits was raised by the appellant in an October 2010 correspondence, but had not been adjudicated by the Agency of Original Jurisidiction (AOJ).  The matter was referred to the AOJ for appropriate action.  The Board takes this opportunity to once again refer the matter to the AOJ for appropriate action as it does not appear any action has yet been taken for this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran died in May 2008 and his death certificate indicates cardiac arrest being the immediate cause of death, with cirrhosis of the liver and hepatitis C noted as underlying causes of death.  At the time of his death, the Veteran was only service-connected for right knee disabilities, with a combined 30 percent rating.

His military records indicate the Veteran was awarded, among other things a Vietnam Service Medal and a Combat Action Ribbon.  He was medically discharged due to a right knee injury, which ultimately rendered him medically unfit for duty.  Service treatment records also significantly reveal complaints of chest pain, suggestive of pericarditis in May 1970, and chest pain with a history of nervousness in June 1970. 

The appellant claims after he returned home, the Veteran was not the same.  He drank heavily due to his Vietnam War experiences and right leg pain.  She claims his drinking was a way of self-medicating, which ultimately led to his cirrhosis of the liver and his demise.  

The Veteran's VA outpatient treatment records confirm his cirrhosis was alcohol related, but do not link his alcohol consumption to his right knee disability or any other aspect of his military service.  The Board notes, however, the record appears incomplete.  The claims folder contains medical treatment records up until May 2003 and then there is a gap in records until March 2008.  Other than 2006 reports of hospitalizations, which do not include any details of the hospitalizations other than the admitting diagnoses and the length of hospitalizations, the record is missing treatment records from 2003 to 2008.  In contrast, the RO noted in the August 2009 Statement of the Case (SOC) review of VA outpatient treatment records from 2002 to 2008.  The appellant testified that other than VA facilities, the Veteran was also treated at Balboa Naval Hospital during his lifetime.  These records are similarly not in the claims folder.

A remand is necessary to ensure all relevant records are obtained, to include VA outpatient treatment records from 2003 to 2008 and any relevant records identified by the appellant from Balboa Naval Hospital.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are considered part of the record on appeal since they are within VA's constructive possession).

Interestingly, within the August 2009 SOC the RO specifically notes the Veteran was diagnosed with coronary artery disease (CAD) during his lifetime.  The VA outpatient treatment records currently of record note treatment for aortic atresia stenosis, but not CAD specifically.  The significance of the heart diagnosis is:  whether applied for or not during his lifetime, CAD is presumptively linked to Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2014).  Vietnam War era veterans who served in the country of Vietnam, such as the Veteran, are presumed to have been exposed to Agent Orange herbicides.  See id. § 3.307(a)(6).  

To the extent the Veteran had CAD or some other ischemic heart disease during his lifetime, it would be presumptively attributable to his military service in light of the circumstances of his service.  Although heart disease is not specifically listed on the Veteran's death certificate, a medical opinion is necessary to ascertain whether his heart disease was a contributing factor of his demise.  See 38 C.F.R. § 3.312(c)(3) (service connected diseases involving vital organs should receive careful consideration as a contributory cause of death).  In light of the appellant's testimony that the Veteran's alcohol consumption was due to his service-connected right knee pain, the medical opinion should also address the likelihood that the Veteran's cirrhosis was caused or aggravated by his service-connected right knee disability.  See 38 C.F.R. § 3.310.
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate claim of entitlement to service connection for the cause of the Veteran's death, claimed secondary to a service-connected disability.  Ask the appellant to identify exact dates of the Veteran's treatment at Balboa Naval Hospital and obtain the Veteran's medical records for treatment accordingly.  Regardless of the appellant's response, obtain treatment records from the VAMC in San Diego and associated outpatient clinics from May 2003 to March 2008 to the present.  All efforts to obtain VA records should be fully documented.

2.  After the above records are obtained, to the extent available, obtain a medical opinion from an appropriate VA specialist to clarify the likely etiology of the Veteran's cause of death.  The claims folder must be reviewed by the examiner.

Based on the review of the record, the examiner is asked to address the following:

- Whether the Veteran had ischemic heart disease during his lifetime and, if so, whether it is at least as likely as not (50 percent probability or more) that the ischemic heart disease played a contributory role in his death.
- If not, whether it is at least as likely as not (50 percent probability or more) that the Veteran's cirrhosis of the liver was caused or aggravated by his service-connected right knee disabilities in light of the appellant's testimony that the Veteran drank alcohol heavily to self-medicate his right leg pain.
- If not, whether it is at least as likely as not (50 percent probability) that the Veteran's cause of death was due to any injury, incident, or disease incurred in active military service.

The examiner(s) must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.

3. Thereafter, readjudicate the appellant's issue remaining on appeal.  If the claim remains denied, provide the appellant a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



